DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 08/16/2022.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 11, 12 and 20) of the instant application have been amended to recite an invention of configuring a device to provide an indication of whether a target unstructured document comprises bias by applying a bias detection technique. 
	The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 11, 12 and 20. Specifically, the examiner’s best prior art by Werris (US 10,839,013 B1) does not teach “the applying comprises defining at least one protected attribute corresponding to a feature that should not affect the objective,
comparing the entry corresponding to the target unstructured document against entries
corresponding to each of the other unstructured documents in view of the at least one
protected attribute and identifying, from the comparing, a distribution of favorable outcomes with respect to the at least one protected attribute” as recited in claims 1, 11, 12 and 20. 
Therefore, claims 1, 11, 12 and 20 are considered distinct from prior art and are allowable. Since claims 2-7, 9 and 10 are depending on claim 1, and claims 13-19 are depending on claim 12, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631